Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 1 of 54            FILED
                                                                 2019 Aug-26 AM 09:17
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


SHAWNA STEWART                                            Plaintiff
V.                                       CASE NO. 2:18-cv-1930-CLM
JONES UTILITY AND CONTRACTING                             Defendants
CO., INC., ET AL




                   TRANSCRIPT OF MOTION HEARING
                  BEFORE HONORABLE COREY L. MAZE
                   UNITED STATES DISTRICT JUDGE
                          August 14, 2019
                         Anniston, Alabama



APPEARANCES:
REPRESENTING THE PLAINTIFF:        Scott Thomas Morro, Esq.
                                   Morro Law Center
                                   P.O. Box 1644
                                   Gardendale, AL 35071
REPRESENTING THE DEFENDANTS:       Arnold William Umbach, III, Esq.
                                   Starnes David Florie, LLP
                                   100 Brookwood Place, 7th Floor
                                   Birmingham, AL 35209

ALSO PRESENT: Belinda Mobley, Esq.

COURT REPORTER: Margaret Wasmund, RDR, CRR, CRC
                1729 5th Avenue North, Suite 104
                Birmingham, AL 35203
                601-329-6113
                margaretwasmund@gmail.com
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 2 of 54
                                                                      2

1        (August 14, 2019, 3:07 p.m.)
2               THE COURT: I want to thank everybody for coming
3    today. Welcome to Anniston. We are glad that you could join
4    us. The first thing I want to do is have everyone introduce
5    themselves. And, as a reminder, please speak slowly. We have
6    a court reporter here today, and she needs to ensure that she
7    gets everyone's name and everything you say on the record.
8        So let's start with the plaintiff. Who is here for
9    Ms. Stewart?
10              MR. MORRO: My name is Scott Morro, M-O-R-R-O.
11              THE COURT: Good to see you, Mr. Morro. Is that
12   Ms. Stewart with you, or is that a cocounsel?
13              MR. MORRO: This is cocounsel, Belinda Mobley.
14              THE COURT: Welcome, Ms. Mobley.
15              MS. MOBLEY: Thank you.
16              THE COURT: All right. And who do we have for the
17   defense?
18              MR. UMBACH: Your Honor, Trip Umbach, T-R-I-P,
19   Umbach, U-M-B-A-C-H, for the defendants, Ricky Jones, Jones
20   Utility, and Pat Jones.
21              THE COURT: Okay. So you are here for all of the
22   defendants?
23              MR. UMBACH: Yes, Your Honor.
24              THE COURT: Very good. So what I wanted to do today,
25   we are here on two motions to dismiss. One of them is a joint
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 3 of 54
                                                                      3

1    motion by the company Jones Utility and Ricky Jones. I think
2    it says "Richard Jones," but everything has called him Ricky so
3    far. So I will -- if I refer to him as Ricky, I think we all
4    know who I'm talking about. And then a separate motion to
5    dismiss by Patricia Jones, who I think everyone has called Pat
6    in the briefing. So if I say "Pat," I am referring to
7    Defendant Patricia Jones.
8        So those are the only motions I believe I have pending in
9    front of me, which we are here on oral argument today on those
10   motions. Before I call either of you up, there are three
11   questions that I have for both of you jointly, and I want to
12   see if we can agree on those.
13       The first one is: Do we have a specific date that we
14   agree on that Ms. Stewart stopped working for Jones Utility? I
15   have the letter of November 10th, 2016, in which she was told
16   that she would no longer be accommodated working after hours,
17   but I'm not sure that I saw in the pleadings anywhere a
18   specific date that she stopped working. So did she stop at
19   that point and never come back? Was she officially terminated
20   by letter at some other point? Is there something that has
21   been pleaded that gives me that date?
22             MR. MORRO: Judge, I think you're correct about her
23   stopping and never coming back. I don't believe there was an
24   actual official termination or resignation. As you have
25   gleaned from the pleadings, her father was her employer.
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 4 of 54
                                                                      4

1              THE COURT: Correct.
2              MR. MORRO: And she had been given a reasonable
3    accommodation. At a certain point, that ended. And so I
4    think, to answer your question, I don't think there is a
5    specific day that is worked out where she actually either quit
6    or was terminated.
7              THE COURT: Would you agree, then, that she was
8    effectively terminated on that date? She was told that she
9    would no longer be allowed to work with her after-hours
10   accommodation. So, in her mind, she was effectively terminated
11   because she could not work in the manner in which she believed
12   she needed to with her disability?
13             MR. MORRO: Yeah, and I think that -- that's correct,
14   Judge. And I'm looking at our -- the first amended complaint,
15   paragraph 24. "On November 10 of 2016, Jones sent a letter to
16   Stewart withdrawing the reasonable accommodation of her working
17   after hours."
18             THE COURT: Okay.
19             MR. MORRO: And so if -- if Trip may have more on
20   that than me --
21             THE COURT: Yes. Mr. Umbach, do you have any
22   objection to us considering November 10th, 2016, as the
23   effective termination date?
24             MR. UMBACH: No, Your Honor.
25             THE COURT: Okay. Then that's what -- for purposes
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 5 of 54
                                                                      5

1    of these motions, I am going to agree that November 10th, 2016,
2    was an effective termination date because, as I have in the
3    record, it's, I think, Exhibit 20-5 -- I'll look that up in a
4    little while -- that was the date that she got the letter
5    saying that your accommodation is no longer going to be given
6    to you. And she did not come back to work.
7        All right. The second question is: Does the plaintiff --
8    does Ms. Stewart have any claims in the defendant's lawsuit? I
9    know there's a state lawsuit in Jefferson County that was filed
10   by the company and the father. Has Ms. Stewart filed any
11   counterclaims, or does she have any claims at all in that case?
12   Or is this lawsuit the only claim she has against Jones Utility
13   or her father?
14             MR. UMBACH: I suspect we'll agree on this, Your
15   Honor. She does not have any claims in that case, and she does
16   not -- other than this case, doesn't have any claims of her own
17   against my clients.
18             THE COURT: Okay. Is that right, Mr. Morro?
19             MR. MORRO: Yes, sir. I believe that's correct.
20             THE COURT: Okay. Then the last one is, and this one
21   is probably a little more contentious, but I feel like, from
22   reading the briefs, that I think Mr. Morro will have to agree.
23   Putting the state law claims aside, Counts 6 through 11, I'm
24   only looking at 1 through 5 right now. Do we all agree that
25   there can be no federal claims against the individuals -- that
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 6 of 54
                                                                      6

1    is, the father Ricky Jones and the stepmother Pat Jones -- that
2    the only claims are truly against Jones Utility?
3               MR. MORRO: I agree with that, Judge.
4               THE COURT: So what I want to do now is focus on
5    Counts 1 through 5, and that would be Ms. Stewart v. Jones
6    Utility only, not anything that was done by the father or the
7    stepmother, but the claims as they relate to Stewart v. Jones
8    Utility. And I want to bring up Mr. Morro first.
9        And while you're coming up, I'll tell you where I want to
10   start. It seems that there's a disagreement between the two of
11   you with regard to timing on which EEOC complaint gave you the
12   right to sue in this proceeding. And before you tell me, I'm
13   going to tell you that I actually agree with you that the way I
14   read all five of your federal counts, they all stem from the
15   2018 EEOC complaint, that is, the 2018 EEOC complaint was
16   essentially directed at Jones Utility and the parents for the
17   hostile work environment and the retaliation that came after
18   she filed an EEOC complaint regarding Keith Day; is that
19   correct?
20              MR. MORRO: Yes.
21              THE COURT: So -- because I don't read any of these
22   counts to say that they are based on what happened with Keith
23   Day. I believe that all of them are related to the parents and
24   the company's reaction to what happened with Keith Day. Is
25   that a fair statement?
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 7 of 54
                                                                      7

1              MR. MORRO: Well, I think to the extent of hostile
2    work environment and continuing action there that Keith Day
3    certainly had something to do with her environment. But the
4    actions of Mr. Jones and Ms. Jones in badgering and trying to
5    get her to drop the initial charge are certainly at the focal
6    point of our second charge.
7              THE COURT: Okay.
8              MR. UMBACH: Your Honor, I detect a little confusion,
9    and I don't know if you would like me to try to clear it up at
10   this point before you build on that or just --
11             THE COURT: I think that -- I think you'll see where
12   I'm going as I question Mr. Morro about it.
13             MR. UMBACH: Okay.
14             THE COURT: But just giving you sort of a headlight
15   into where I'm going, I'm trying to determine the appropriate
16   dates. And if Mr. Morro is correct that the counts primarily
17   come at the parents' and the company's reaction to the first
18   EEOC complaint, then, to me, the triggering date for the
19   180 days are the actions taken by the company and the parent
20   with respect to the EEOC complaint, and then the 90 days would
21   come after the right-to-sue letter, which would have been on
22   August 20th of 2018.
23       So I think you'll see where I'm going as I question
24   Mr. Morro. I've actually got the complaint in front of me.
25   And for the next few minutes, I just want to walk you through
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 8 of 54
                                                                      8

1    the five counts so that I believe that we're all on the same
2    page as to what the triggering events are.
3        And I'm looking specifically at paragraphs 82, 83, and 84
4    of Count 1. So if you've got that, it's page 15 of the
5    complaint -- the amended complaint.
6        And it says, essentially, that on June 1st of 2016,
7    Stewart filed her first EEOC charge, and that was the one
8    regarding Keith Day, that she was continually harassed and
9    badgered and was subject to a hostile work environment by the
10   parents, Ricky and Pat Jones, after filing that charge. That
11   means after June 1st of 2016. And Stewart was threatened with
12   termination if she didn't drop the EEOC charge. Just for
13   record purposes, did I generally read that correctly? That's
14   the allegation?
15             MR. MORRO: Yes. But, for the record, Judge, I just
16   want to point out that Pat Jones is not her parent. It is her
17   stepparent.
18             THE COURT: Stepmother. That is correct. Her mom
19   passed away of cancer, and then the stepmother became
20   stepmother approximately six months later. It was within the
21   year.
22             MR. MORRO: That's right, Judge. Okay. Yes, sir.
23             THE COURT: I actually did a good bit of reading
24   before today. I have read both lawsuits from both sisters, so
25   I have a pretty good understanding of the background of the
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 9 of 54
                                                                      9

1    family disputes.
2        In your brief on page 17, in response to the defendant's
3    argument, you say that the hostile work environment started on
4    June 3rd of 2016 and ran all the way through November 10th of
5    2016, which is what we said was her effective termination date.
6    That was the day she got the letter that said, "We're no longer
7    going to give you an accommodation of after-hours."
8        What was it specifically from June 3rd? That was two days
9    after she filed the charge. Was there some triggering event or
10   something that was said to her by her father, by her
11   stepmother, or by the company that triggered the hostile work
12   environment?
13             MR. MORRO: What page were you on on my brief?
14             THE COURT: It's page 17 of your brief. It's
15   Section B, the third sentence. I'll just read it out loud for
16   the record. It says, "From about June 3rd, 2016, until
17   November 10th, 2016, after learning of the charge filed by
18   Stewart, R. Jones and Patricia Jones, a corporate officer of
19   Jones Utility, became hostile towards Stewart." So in your
20   brief, you give the hostile work environment a timeline of June
21   3rd to November 10th.
22       It's not in the complaint, or at least I'm not sure it is,
23   but I'm going to give you a chance. What, if anything, do you
24   know happened on June 3rd that started the hostile work
25   environment?
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 10 of 54
                                                                       10

1               MR. MORRO: And I'm going from memory. I believe
2    that Mr. Jones found out that Shawna had utilized some of her
3    tape recordings against her father and was assisting her sister
4    in furthering her complaints.
5               THE COURT: Okay.
6               MR. MORRO: So I think that might be around the time
7    that Ricky Jones realized that Shawna had taped him and was
8    using the tapes as evidence.
9               THE COURT: And I assume that was not the tapes that
10   were taken by her sister's husband, the officer, because he did
11   that on his own.
12              MR. MORRO: Right. That was on his own. Shawna --
13              THE COURT: So these are separate ones?
14              MR. MORRO: Yes, sir. They're separate.
15              THE COURT: Okay.
16              MR. MORRO: And it's Shawna's voice and Mr. Jones's
17   voice.
18              THE COURT: So, then, the hostile work environment
19   lasted the entire period until she was terminated in November
20   of 2016; correct? You're saying it was a continuous hostile
21   work environment?
22              MR. MORRO: Yes. And part of that from that time was
23   Keith Day as well incorporated into that hostile environment.
24              THE COURT: All right. I'm not sure that I
25   understand from the face of your complaint how this hostile
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 11 of 54
                                                                       11

1    work environment is related to her disability. If I understand
2    correctly, you're saying that she's disabled in that she has
3    fibromyalgia and PTSD and perhaps other sort of emotional
4    disabilities. How is -- are you alleging that they treated her
5    in a way -- that they treated her hostilely because of her
6    disability? Like, how do you connect her disability with the
7    treatment that came post-EEOC?
8               MR. MORRO: The father knows of fibromyalgia through
9    his new wife, Pat, and knows that a hostile environment and his
10   demeanor could trigger the sickness.
11        And as we've asserted in a case -- the initial case we
12   filed with Judge Putnam for the sister Mandy, that the father
13   purposefully made the situation harsh and hard on the girls in
14   an effort to run them off. So the answer to your question is
15   he knew they had this sickness, that any kind of nervous
16   problem or his demeanor would exacerbate it. And thus, that's
17   why she asked to work those different hours and work outside of
18   the time that her father and Pat were there, to, you know,
19   lessen his demeanor, because he did some terrible things at
20   work. They all work in a common area. And so I hope I've
21   answered your question.
22              THE COURT: You did. I actually understand that.
23   And, for the record, that's Count 2. The disability is
24   Count 2. Count 1 is Title VII, and that's the sex or gender
25   discrimination. And that's the one I think is a little harder
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 12 of 54
                                                                       12

1    for you. I don't understand how the hostile work environment,
2    after finding out that Ms. Stewart had been taping her father,
3    that his reaction had anything to do with her sex or gender.
4    It seems like it had to do with a family squabble, whereas if a
5    son had done the same thing, he would have treated the son the
6    same way. It didn't have anything to do with her being female.
7    It had to do with the fact he was mad that he found out his
8    daughter was taping him on behalf of the sister. So how do you
9    tie this into sex discrimination?
10              MR. MORRO: I'm looking at Count 1, Judge, on
11   page 15. And --
12              THE COURT: See, I don't find it there. I don't find
13   any tie in the face of the complaint between his actions and
14   her gender or her sex. I don't understand -- not only do I not
15   understand it, I don't see it in the complaint, which is what
16   we're doing here.
17              MR. MORRO: Yes, sir. In looking at the count, I
18   know in paragraph 82, we have asserted that on June 1st, she
19   filed her first EEOC charge. She was then badgered and
20   harassed, threatened with termination. And I think that the
21   sex harassment and gender would come in from Keith Day at that
22   point, that he was -- that as a manager of the company --
23              THE COURT: But, again, the complaint is not that the
24   hostile work environment was Keith Day and the things that he
25   was doing to her. The complaint is that the father made this a
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 13 of 54
                                                                       13

1    very hostile work environment because he was mad that she was
2    helping her sister. And, you know, for that count to work, it
3    would need to be that Stewart was continually harassed and
4    badgered based on her gender or based on her sex. What you're
5    saying is that she was harassed and badgered because she was
6    helping her sister. That doesn't have anything to do with sex
7    or gender.
8               MR. MORRO: Well, I think that if it's not clear
9    here, that it is an assertion that it was the sexual harassment
10   that adds to the hostile work environment. I think I -- I know
11   you've addressed that to a certain extent, and I don't want to
12   just limit anything to just Mr. Jones's demeanor because the
13   sexual harassment has to do with gender. And if I'm not clear
14   in the complaint, I just don't want to be limited to just the
15   father and whether or not he did anything to his daughter
16   because she was female. I agree with Your Honor that male or
17   female, he might have reacted negatively to her filing a charge
18   and assisting Mandy.
19        But if it's not clear, certainly we would argue that the
20   gender factor is because of the sexual harassment that was
21   occurring.
22              THE COURT: Okay.
23              MR. MORRO: And the father not doing anything about
24   it and believing -- you know, believing Keith Day and siding
25   with him and not helping his daughter.
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 14 of 54
                                                                       14

1               THE COURT: All right. Let's turn to Counts 3 and 4.
2    Those are retaliation claims. Count 3 is a Title VII claim
3    based on sex or gender. And Count 4 is retaliation based on
4    ADA, and that is with respect to her disability.
5         First of all, talking about the triggering date, I think
6    we've agreed at this point that she was terminated effectively
7    on November the 10th of 2016; correct? When she got that
8    letter, she never went back to work. She knew that they were
9    essentially firing her at that point.
10              MR. MORRO: I would agree with Your Honor.
11              THE COURT: So at that point, she certainly -- I
12   think in the way that you plead it -- in fact, that's number
13   one, the retaliatory actions include threatening to terminate
14   Stewart. That's the first one you list.
15              MR. MORRO: Right.
16              THE COURT: And really, again, this is the same
17   question that I had on Count 1. I'm still struggling to
18   understand how the threat to terminate her has to deal with her
19   sex or gender. It still seems to me that regardless of whether
20   she was male or female, she would have been treated exactly the
21   same.
22              MR. MORRO: Well, certainly under one, "Stewart
23   complained of sexual harassment against the company
24   superintendent Day," that certainly speaks to a gender issue.
25   Him being male, protecting the male that was sexually harassing
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 15 of 54
                                                                       15

1    his daughter, is it because of her -- I mean, I don't know if
2    it was a homosexual something or other than that, if it would
3    change things, but --
4               THE COURT: Well, I think that argument, though, goes
5    better to Counts 1 and 5, sort of the hostile work environment
6    or the interference with her ability to work after hours. I
7    don't think that she was -- I don't think she was fired or
8    terminated necessarily because of her gender. I think she was
9    terminated because -- and I think the defense would say she was
10   terminated because she just stopped working. And they found
11   others who could do the job, and they offered her an
12   accommodation, and she refused to take it. And you would argue
13   she was terminated because they were mad she was helping her
14   sister. But under either of those theories, it didn't have
15   anything to do with what gender she was.
16        I just don't -- just tell me where I'm wrong in that
17   process. Either one of you, whoever is correct, it doesn't
18   have anything to do with what her gender was.
19              MR. MORRO: I'm not sure I can concede that point at
20   this moment, Judge. I hear what you're saying. But I think if
21   she was -- if it was a man, it might be different. I don't --
22   I can't say.
23              THE COURT: Okay. And I'm assuming for Count 4,
24   you're saying it's the same disability, that her fibromyalgia,
25   emotional issues, including PTSD, those are the same
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 16 of 54
                                                                       16

1    disabilities --
2               MR. MORRO: Yes, sir.
3               THE COURT: -- that relate to 4?
4               MR. MORRO: Yes.
5               THE COURT: And, again, the number one, the first
6    retaliatory action was the termination of Stewart on November
7    10th, 2016, when the letter was sent; correct?
8               MR. MORRO: Yes. I think if we're going to use that
9    as a point, yes, sir.
10              THE COURT: Okay. And then Count 5, I have done what
11   defense counsel suggested, and I looked, and I'm not sure that
12   there is a stand-alone claim for interference under the ADA.
13   Have you found any cases that treat interference as its own
14   claim, as opposed to any other type of claim? Because, you
15   know, defense counsel is correct. This is essentially, if not
16   exactly, cut and pasted from the previous count. It's just
17   given a different label.
18        What is different about your interference claim than your
19   retaliation claim?
20              MR. MORRO: Well, I'd first like to say that the
21   Eleventh Circuit has not ruled in this matter, but other
22   circuits have. And the interference just comes from his
23   threats to file these lawsuits, which he has actually done.
24   He's come through with his threats on filing the lawsuits.
25   He's interfered with her ability to move forward on her EEOC
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 17 of 54
                                                                       17

1    action. I'm looking in my notes, Your Honor.
2               THE COURT: Wait. Could you repeat that last line?
3    He interfered with what with regard to her EEOC action?
4               MR. MORRO: He interfered with her ability to further
5    her EEOC charge by contacting the EEOC and actually saying he
6    was going to author a letter for her to sign to take to the
7    EEOC. I mean, all of these things are spelled out, as far as
8    what he did in the fact pattern, he being Ricky and Pat, in an
9    effort to try to get her to not follow through with her EEOC.
10   It's clear on the body camera with talking to Mr. Powrzanas,
11   Mandy's husband, that he was threatening all of this -- he
12   wanted her to make it go away or he was going to F them up.
13        So the interference has do with his actions after she
14   filed her first EEOC charge and then continued to go against
15   his wishes and drop everything.
16              THE COURT: You were not counsel for Ms. Stewart at
17   the time; correct? It was Adam Porter.
18              MR. MORRO: Right. It was another -- right.
19              THE COURT: What actions was Stewart or Mr. Porter,
20   on her behalf, taking with regard to that pending EEOC charge
21   at the time? You're saying that Ricky Jones interfered with
22   Stewart's ability to prosecute her EEOC charge.
23              MR. MORRO: Yes.
24              THE COURT: What was Mr. Porter doing on her behalf
25   during that time?
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 18 of 54
                                                                       18

1               MR. MORRO: Well, I would almost have to say probably
2    nothing because it was being investigated, I suppose, by the
3    EEOC investigators once the charge is made.
4               THE COURT: So if that's the case and Mr. Porter
5    couldn't do anything at the time period, then how did Mr. Jones
6    prevent Mr. Porter or Stewart from prosecuting the claim? At
7    the point that the EEOC claim is given to the EEOC and Stewart
8    and her attorney can no longer control the EEOC's decision,
9    then how can anything Jones does interfere with her ability to
10   get a favorable outcome? She doesn't have the ability at all
11   to influence the outcome. So I don't understand the
12   interference. Once the charge has been filed with the EEOC,
13   then how is he interfering with the outcome?
14              MR. MORRO: Well, I think he's interfering with the
15   process. He's interfering with her ability to at least follow
16   through with the investigation, if any kind of rebuttal. I
17   think it's outlined, Judge, starting with paragraph 42 in the
18   first amended complaint, where we talk about the canceling of
19   the health insurance.
20        Paragraph 47, "Jones inquired about Stewart's pending
21   complaint lawsuit with the EEOC. He incessantly badgered her
22   and actually got a letter from Trip, that Trip was going to do
23   something to interfere with her ability to follow through with
24   her claim."
25        49, "Jones stated once this letter was received, either
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 19 of 54
                                                                       19

1    Jones Utility or his attorney, Trip Umbach, would provide the
2    necessary information for Shawna Stewart's employer to obtain
3    health and dental insurance."
4         So she was being threatened at that time by her father and
5    at least inferring that Mr. Umbach would do certain things if
6    she recanted.
7               THE COURT: Yes. I'm looking at Exhibit 20-2, and
8    it's an e-mail exchange between Adam Porter and Mr. Umbach.
9    And it says, "For Settlement Purposes Only," which, again,
10   makes me question why I'm reading it, but here it is.
11              MR. UMBACH: We had the same question, Your Honor.
12              THE COURT: And I'll let you address that when you
13   get up. But it was attached, and I have questions about it for
14   timing purposes. It appears to me that at least as early as
15   November of 2016, the attorneys were discussing a possible
16   settlement that would make the EEOC complaint go away. I've
17   got an e-mail on November 1st from Stewart's lawyer to Jones's
18   lawyer saying that here is our demand that would make it go
19   away. On November 18th, which again, is shortly after the
20   effective termination, Mr. Jones's response through his lawyer
21   is: "We don't agree with those demands. We've been authorized
22   to file a lawsuit unless this goes away."
23        So you would say that the interference was certainly
24   occurring in November of 2016, when the lawyers are talking
25   back and forth about trying to settle this case; and if not,
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 20 of 54
                                                                       20

1    there would be a lawsuit?
2               MR. MORRO: Right. And he hasn't stopped
3    interfering. It's still going on.
4               THE COURT: Okay.
5               MR. MORRO: It's a continuing allegation.
6               THE COURT: And I know you're going to object,
7    obviously, that that's not true.
8               MR. UMBACH: Oh, I just wanted to understand if he
9    was talking about me.
10              THE COURT: I'm assuming you're talking about Ricky
11   Jones, not Mr. Umbach?
12              MR. MORRO: No, I'm talking about Mr. Jones and
13   his -- any team of lawyers that he has --
14              THE COURT: Okay.
15              MR. MORRO: -- are perpetuating falsehoods in all of
16   these cases and know the truth but refuse to acknowledge it,
17   and are using the court system and these different rules and
18   briefs and assertions to try and hide the fact that they're all
19   aware of the pay-to-play scheme at the Water Works.
20        And it's just a pattern and practice that Mr. Jones has,
21   and Ms. Jones has, and Mr. Umbach has, and any team of lawyers
22   that's associated with our adversaries.
23              THE COURT: And I just want to make it clear for the
24   record that nothing in the five federal counts that I have
25   before me has anything to do with the Water Works. You're just
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 21 of 54
                                                                       21

1    saying that's part of an overarching story of this case?
2               MR. MORRO: Yes, sir.
3               THE COURT: Okay. Let's see. So one of the
4    arguments that the defense has levied against you is that you
5    did not seek to file or did not file an EEOC complaint within
6    180 days of the triggering events. And I think that your two
7    arguments have been this was a continuing violation and/or that
8    I should apply equitable estoppel, that there was some reason
9    that, for equity purposes, I should not apply 180 days, or I
10   should run it from a different date.
11        Let's start with the estoppel. What is your best argument
12   as to why the 180 days should not start to run from the
13   triggering events?
14              MR. MORRO: Well, because of just the fact pattern of
15   what occurred, Mr. Jones, Ms. Jones, and Keith Day, and what
16   they all did in efforts to chill her seeking the EEOC's
17   assistance in rectifying the problems that she was having at
18   work.
19              THE COURT: But you would agree with me, though, that
20   she had an attorney during this time period. On the day that
21   she was terminated, November 10th of 2016, she was represented
22   by counsel, Adam Porter; correct?
23              MR. MORRO: I don't know for sure.
24              THE COURT: Well, you put e-mails in the record from
25   Adam Porter to Mr. Umbach during that entire month, and he is
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 22 of 54
                                                                       22

1    purporting to represent her on all legal matters. So I think
2    you'd have to agree that he was her lawyer at the time.
3               MR. MORRO: I will agree.
4               THE COURT: So what prevented Adam Porter from filing
5    an EEOC complaint on her behalf once she had been fired? Why
6    could he not do it within those 180 days? What stopped him
7    from doing it? He's a lawyer. He knows the law. He knows
8    that a complaint has to be filed. In fact, she had filed one
9    regarding Keith Day. So what prevented him from doing so with
10   regard to the hostile work environment and the retaliatory
11   firing? Why couldn't he do it then too?
12              MR. MORRO: The lies and the fraud perpetuated by
13   Mr. Jones and his attorney.
14              THE COURT: But that would seem to me to make it all
15   the more important that he file it. If you believe that the
16   other side is lying and hurting your client, then that would
17   not be reason not to file charges. That would be extra reason
18   to file charges; correct?
19              MR. MORRO: No.
20              THE COURT: Let me change it this way. If she had
21   been your client at the time, and you believed that Ricky Jones
22   and Pat Jones and Jones Utility had created a hostile work
23   environment, had fired her for retaliatory reasons, were lying
24   about her in public, would you not have immediately filed a
25   claim on her behalf within the time period to ensure that she
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 23 of 54
                                                                       23

1    didn't waive it later? If it were you. I know you're not Adam
2    Porter, but if you had been her attorney at the time, would it
3    not have been better practice to file the complaint within 180
4    days to make sure this argument didn't happen?
5               MR. MORRO: Judge, as you well know, you can't make a
6    client do anything.
7               THE COURT: Yes. But you're the attorney. What
8    would you have recommended to her? Within those 180 days,
9    would you have said, "You know, Ms. Stewart, I recommend you
10   file a complaint to the EEOC against your parents, or your
11   father and your stepmother and the company, for firing you, for
12   taking away your accommodations of working after hours, for
13   creating a terrible, horrible work environment, and lying about
14   you?" Would you personally, Mr. Morro, have advised her to
15   file an EEOC complaint, to put that flag down so you could
16   later file a federal lawsuit?
17              MR. MORRO: Knowing Shawna now and knowing how sick
18   she is and continues to be, I mean, I would certainly have
19   advised her to do certain things. But I'm not in a position
20   right now, and I wasn't there at the time. You know, hindsight
21   is 20/20. But there must have been something so egregious and
22   something so terrible in the conduct of Mr. Jones to stop her
23   from furthering this case.
24              THE COURT: But what stopped Adam Porter, the lawyer?
25   Regardless of what Ms. Jones's ability was, she had a lawyer
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 24 of 54
                                                                       24

1    who was actively negotiating settlement terms during this
2    180-day period. He knew what was going on. He knew all of the
3    allegations. He knew she had been terminated. He had the
4    letter. What stopped him? I don't see anything in the
5    complaint and anything in your briefs that explains why he
6    personally didn't help her file an EEOC complaint during the
7    relevant time period.
8                MR. MORRO: The answer is fear and extraordinary
9    circumstance that caused him to fear Ricky Jones.
10               THE COURT: So the lawyer's fear of Ricky Jones
11   prevented him from filing a complaint?
12               MR. MORRO: It would be pure speculation for me to --
13   I haven't talked to Mr. Porter, so -- but I know the
14   circumstances, Judge.
15               THE COURT: But the problem is you have the burden of
16   proof when it comes to coming up with equitable tolling or
17   estoppel.
18               MR. MORRO: Right.
19               THE COURT: You can't just say that I'd have to
20   speculate or I'm not sure. You have to tell me why I, as a
21   court, should excuse a competent lawyer who represents a
22   client, who you have told me had every bit of knowledge of the
23   terrible things that her parents and the company were doing to
24   her, why he didn't file a timely EEOC charge. I've heard
25   nothing about his ability, or his ability to talk to her. I
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 25 of 54
                                                                       25

1    mean, he wasn't blocked from talking to her. Clearly, from the
2    e-mails you have given me, they were communicating back and
3    forth. Clearly, he was talking to both sisters and had demands
4    from both of them. Clearly, they knew they were going to be
5    sued, based on the e-mails that I've read. Everybody knew what
6    was going on.
7         I have not heard from you, either in briefs or today, a
8    reason that I should equitably toll that 180-day period, when
9    everybody knew what was happening, they had a competent lawyer
10   who had already been helping them with one EEOC charge and was
11   actively negotiating settlements, why he couldn't file an EEOC
12   complaint. That's the question. What is your --
13              MR. MORRO: Yes, sir.
14              THE COURT: -- best argument as to why I should
15   excuse his failure?
16              MR. MORRO: My best argument would be under Hipp v.
17   Liberty National Life Insurance Company, H-I-P-P v. Liberty
18   National Life Insurance Company. That's a 2001 Eleventh
19   Circuit case.
20              THE COURT: Do you have the citation?
21              MR. MORRO: It's going to be 252 F.3d 1208.
22              THE COURT: Okay.
23              MR. MORRO: "Equitable estoppel is invoked in cases
24   where the plaintiff knew of the existence of his action, cause
25   of action, but the defendant's conduct caused him to delay
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 26 of 54
                                                                       26

1    bringing his lawsuit. The continuing violation doctrine
2    permits a plaintiff to sue on an otherwise time-barred claim
3    when additional violations of the law occur within the
4    statutory period." And that's Hipp. "The purpose" --
5               THE COURT: And that's 252 F.3d 1208.
6               MR. MORRO: And then it's 1221 to 22.
7               THE COURT: Okay.
8               MR. MORRO: "The purpose of permitting a plaintiff to
9    maintain a cause of action on the continuing violation theory
10   is to permit the inclusion of acts whose character as
11   discriminatory acts was not apparent at the time they
12   occurred." And that's Rager v. Augustine. And it
13   attributes -- "equitable estoppel presupposes a legal
14   shortcoming in a party's case that is directly attributable to
15   the opposing party's misconduct." And that's Zainulabeddin v.
16   University of South Florida Board of Trustees.
17              THE COURT: Right. But I've looked at that because
18   the defense addressed that in the reply brief. And that
19   misconduct is typically withholding information or lying about
20   court proceedings, something that prevented you from
21   understanding what you needed to do. And where I find that
22   this is different is, I've still heard nothing that prevented
23   the lawyer, Adam Porter, or the client, Shawna Stewart, from
24   understanding how the EEOC process worked, particularly when
25   they had a pending EEOC complaint on other matters.
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 27 of 54
                                                                       27

1         They knew how the process worked. They knew how the
2    parents had been treating them and the company had been
3    treating them. I don't know what lies you're referring to that
4    would prevent them from not having -- or would prevent them
5    from having the knowledge that a complaint or a charge was
6    necessary to move forward.
7         So you're going to have to tell me what lies were they
8    told by Ricky Jones that prevented them from understanding the
9    EEOC process, when they clearly had exercised it once and would
10   go ahead and exercise it again the very next year. Clearly,
11   she knew before and after how the process worked. What about
12   this one specific window in time happened? What did her father
13   do or say to her that prevented her from understanding?
14              MR. MORRO: Yeah. And, Judge, I hear you, and I hear
15   you using the term "prevented her from understanding the
16   process," and I go back to the fear. I don't think fear
17   prevented her from understanding the process, or Mr. Porter
18   from understanding the process. But all I could say is that
19   fear and the promises of -- and the threats against her at the
20   time played a part in her not moving forward with the EEOC
21   process. I don't think -- I don't think we're trying to say
22   that it jumbled her mind so much that she couldn't understand
23   what the next step was.
24              THE COURT: You're saying she was intimidated, that
25   she was so intimidated by her parents and the company as to
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 28 of 54
                                                                       28

1    what they might do to her that she was afraid to file something
2    because they might do something like take her insurance away or
3    take away her inheritance or --
4               MR. MORRO: Which they did.
5               THE COURT: I understand. I've read the complaint.
6               MR. MORRO: Yes, sir.
7               THE COURT: The problem with that sort of
8    intimidation and fear is, I mean, the defense has pointed out
9    cases that say intimidation and threats, you know, sort of
10   fear, is not enough in this. That's why I keep pressing you on
11   it. I'm trying to find something that you can give me that is
12   outside the cases, and I just haven't heard anything. I mean,
13   everything -- just fear alone is not enough. She understood
14   the process. Her attorney understood the process. They
15   exercised it twice. And I don't know what changed in this
16   period of time that would prevent her from filing a timely
17   complaint.
18              MR. MORRO: And one of the points I'd like to make,
19   Judge, is that in this point in the proceeding, that discovery
20   unlocks those questions -- unlocks those answers. So at the
21   motion to dismiss phase, it's too early to, you know, dismiss
22   it just based on I believe the questions of the court and, you
23   know, questions about what caused it, because that could be
24   found out in discovery.
25              THE COURT: But that's not true if you don't plead in
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 29 of 54
                                                                       29

1    the complaint what it is you need discovery on. I don't see
2    anything on the face of the complaint that explains the failure
3    to file a timely EEOC charge.
4               MR. MORRO: Well, certainly, Judge, you could infer
5    fear from the different facts that we've listed in the
6    complaint.
7               THE COURT: But, again, if I read the cases to say
8    that fear of reprisal is not enough to excuse the failure to
9    file a complaint, then you have -- you have nothing to fall
10   back on.
11              MR. MORRO: I'll have to look at the other circuits,
12   Judge, because they have ruled on that, and I'll have to
13   concede that I'm not prepared today to argue it intelligently
14   enough to convince Your Honor.
15              THE COURT: Okay. All right. That's all the
16   questions I've got for you. You can take a seat, and you can
17   come back up after I talk to defense counsel.
18              MR. MORRO: Yes, sir.
19              THE COURT: The first thing I want to do is similar
20   to what I was doing with Mr. Morro. I am trying to get on the
21   record the appropriate dates. And it seems that the triggering
22   event was the termination on November 10th of 2016. The
23   corresponding complaint is February 15 of 2018, which is more
24   than 180 days; correct?
25              MR. UMBACH: Correct. That would be --
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 30 of 54
                                                                       30

1               THE COURT: So one of your arguments is that they
2    failed to file the complaint within 180 days, and there's no
3    equitable estoppel or continuing violation to excuse it;
4    correct?
5               MR. UMBACH: Correct. You said complaint.
6               THE COURT: EEOC --
7               MR. UMBACH: We're talking about charge.
8               THE COURT: -- charge, correct. Yes. Just for
9    getting my terms correct.
10              MR. UMBACH: That's right.
11              THE COURT: Now, they got the right-to-sue letter, or
12   at least it was dated August 8th of -- August 20th of 2018, and
13   the lawsuit was filed November 23rd of 2018. And the Eleventh
14   Circuit applies a three-day receipt rule. So would you agree,
15   then, that the back half of that, the lawsuit was filed within
16   the 90-day period?
17              MR. UMBACH: For purposes of this motion, yes. If we
18   discovered something later, we could come back and argue it.
19   But, for this motion, we concede that. We're not here about
20   the 90-day period on the second charge. We're here about the
21   180.
22              THE COURT: All right. So the 180 is -- and I agree
23   with that. I think the 180 is the only thing that I have the
24   ability to rule on today in your favor.
25          What is your best counter to the argument that fear or
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 31 of 54
                                                                       31

1    intimidation is sufficient to trigger either equitable estoppel
2    or a continuing violation? Because I understand your argument
3    on the continuing violation to be once she was terminated, that
4    was the last action of the company, because she no longer
5    worked for the company. So that would be the triggering date,
6    and anything beyond that goes to the parents, and they're no
7    longer defendants.
8         So the bigger question is equitable estoppel. Why is
9    Mr. Morro not correct that I should equitably estop the 180
10   days based on the threat of lawsuit, threat of insurance, et
11   cetera, by Ricky and Pat Jones?
12              MR. UMBACH: I think there are two main reasons, Your
13   Honor. The cases that we've cited, particularly in our reply
14   brief, out of the Eleventh Circuit, both the Eleventh Circuit
15   itself and some district courts within the circuit -- I'll see
16   if I can find it -- set a very high standard to apply equitable
17   estoppel. The Manning case, Eleventh Circuit case, 786 F.2d
18   1108, and then a Middle District case decided by Judge
19   Thompson, Baker v. Peters, 145 F. Supp. 2d 1251, are cases out
20   of this jurisdiction. But across the country, the cases set a
21   very high standard for equitable estoppel, particularly when
22   the claimant is represented by counsel. And she has been
23   represented throughout this process by one attorney or another.
24        And, Your Honor, we have talked so far in the argument
25   about Mr. Porter. I can't point Your Honor to anything in the
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 32 of 54
                                                                       32

1    record, as I stand here, regarding when Mr. Morro took over as
2    the attorney. He may be able to speak to that. I believe he
3    was involved at the time that Ms. Stewart received her
4    right-to-sue notice on the first charge.
5               THE COURT: And that, for the record, is the -- is it
6    Mr. Day? It's the sexual harassment charge, Keith Day had been
7    harassing her at the office, and nothing had been done about
8    it.
9               MR. UMBACH: That's the allegation. Yes, Your Honor.
10              THE COURT: And there was no federal complaint filed
11   within 90 days of that right-to-sue letter; correct?
12              MR. UMBACH: Exactly. And that was received -- that
13   right to sue was received March 24th of '17, so that period,
14   the 90-day period ran June 24th of '17.
15         And then the other -- one other point I would make to your
16   question, what is the best argument in terms of not applying
17   equitable estoppel, is Ms. Stewart knew the process. I mean,
18   she had filed two EEOC charges and was represented by counsel.
19   I mean, this is not a case where we're dealing with an
20   unrepresented person who's, you know, had factual information
21   misrepresented to her, or she filed it in the wrong forum, or
22   all the typical cases or scenarios where equitable estoppel
23   might apply.
24              THE COURT: Okay. You have asked me to dismiss all
25   claims, federal and state. But the Eleventh Circuit -- let's
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 33 of 54
                                                                       33

1    assume that I agree with you that these were untimely filed and
2    thus -- it's not a jurisdictional question, but I would not
3    have the ability to rule on them if they were untimely. If
4    that's the case and the federal claims go out for untimeliness,
5    the Eleventh Circuit generally says that district courts should
6    not exercise jurisdiction supplementally over state law claims
7    because they're state law claims, and state courts should do it
8    instead.
9         What is your position on the question of if I find that
10   the federal claims are due to be dismissed, whether or not I
11   should exercise supplemental jurisdiction over the state law
12   claims?
13              MR. UMBACH: Your Honor, my recollection of the law
14   on that point is that the leaning in the cases is that the
15   state law claims would be dismissed.
16              THE COURT: Right. Without prejudice.
17              MR. UMBACH: Without prejudice.
18              THE COURT: So they could be reraised in state court.
19              MR. UMBACH: I acknowledge that. I think my best
20   argument to you is just purely efficiency and not having to
21   continue to perhaps fight the same claims in another forum.
22   That's it. I'll be candid.
23              THE COURT: It wasn't that long ago that I was also a
24   litigator, like two months ago, so I understand the efficiency
25   concern. But on this side of the bench, I have other concerns
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 34 of 54
                                                                       34

1    too. And what really concerns me the most is, there are six
2    state law counts, and some of them, you said there are serious
3    questions of state law as to whether or not they even exist.
4         There's an abuse of process, malicious prosecution.
5    There's a handful of frauds for Count 8. Negligent infliction
6    of emotional distress, intentional infliction of emotional
7    distress, and promissory estoppel. And if I remember your
8    briefing correctly, you say at least some of those are not
9    accepted by Alabama state courts as even viable claims, as a
10   proper claim; correct?
11              MR. UMBACH: Yes, Your Honor.
12              THE COURT: And wouldn't that really be better to let
13   the state courts determine whether that's true or not than a
14   federal court telling the state courts what they can do?
15              MR. UMBACH: I would agree. And perhaps --
16              THE COURT: I know that doesn't -- I know that
17   doesn't get your clients out of litigation, but I think that --
18              MR. UMBACH: It's not what my client wants, but I
19   think I have to acknowledge that, particularly when these
20   claims are based in part on a pending state law case. One of
21   the complaints or the claims in this case is really a defense
22   to a claim that is pending in a state court now.
23              THE COURT: Yes. Which is why I asked everyone at
24   the beginning of the hearing today whether or not there were
25   counterclaims by Ms. Stewart in the case brought by her father
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 35 of 54
                                                                       35

1    and the company, because it sounded to me -- and, frankly,
2    getting you behind the curtain, it has sounded to me very much
3    like this is a state law -- a state court fight, that if this
4    truly isn't a Title VII or an ADA fight, but this is truly
5    family versus family over the sisters' disagreements with their
6    stepmother and father over the company and over the assets of
7    the family and the company, that that doesn't really have
8    anything to do with sex, gender, or disability. That has to do
9    with two sisters who don't appreciate stepmother and have
10   gotten into a fight over it, and father has taken one side, and
11   now we've been in court for three years. Am I reading this
12   incorrectly?
13              MR. UMBACH: It's not the kind of case Your Honor
14   expected to hear when you were appointed.
15              THE COURT: Agreed.
16        All right. Mr. Morro.
17        Thank you, Mr. Umbach.
18              MR. UMBACH: Yes, Your Honor.
19              THE COURT: I've got two questions before you can get
20   back into anything you wanted to add. The first one is: When
21   did you become an attorney for Ms. Stewart?
22              MR. MORRO: To be honest with you, I don't know the
23   exact date.
24              THE COURT: Don't remember? But you did file the
25   second EEOC charge, or were you with her at that time?
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 36 of 54
                                                                       36

1               MR. MORRO: I believe so.
2               THE COURT: The second one is: What is your position
3    on the supplemental jurisdiction question? If I agree with the
4    defendants that I cannot proceed on the ADA and Title VII
5    claims for untimeliness reasons, should I go ahead and rule on
6    their motion to dismiss on the state law claims, or should I
7    dismiss them without prejudice and allow you to reraise them in
8    state court?
9               MR. MORRO: No, I think Your Honor should hang on to
10   the jurisdiction of those cases.
11              THE COURT: Why should I? What advantage is there of
12   a federal court dealing with only state law claims when there
13   are questions of state law viability?
14              MR. MORRO: Because your assertion that it's just a
15   family matter is absolutely 100 percent incorrect.
16              THE COURT: Well, it is clearly a legal matter. And
17   to the extent the record makes it seem like I think this is
18   just a family feud, it is not. But my point in that is, I am
19   struggling, from the face of your complaint and reading the
20   cases, to decide how this is an ADA or Title VII case,
21   particularly when I can't see that a timely EEOC charge was
22   filed.
23        The lawsuits started happening before the operative EEOC
24   charge. I think we all agree with that. We've all said in
25   here today that the lawsuits started being filed before
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 37 of 54
                                                                       37

1    Ms. Stewart's second EEOC charge. So I agree with you that
2    this is not just a family dispute. It is definitely a legal
3    dispute over many different matters. That said, my question
4    is: If there are only state law claims that are left, who is
5    better suited to deal with them? The state courts or the
6    federal court?
7               MR. MORRO: Well, I think the federal court. I'm
8    still not sure why the second charge you're saying is not
9    meeting the requirements of allowing you to have jurisdiction
10   over these cases.
11              THE COURT: And I think that it's pretty clear from
12   my questioning today that it's the timeliness matter.
13              MR. MORRO: I thought you said that it was timely on
14   the second charge. And even if the first one you rule is not
15   equitable estoppel, due to fear and intimidation, certainly
16   it's background information for the second charge, which is
17   going to be utilized by the court.
18              THE COURT: Well, the problem is, if you're talking
19   about the second charge being the Keith Day charge, that one is
20   clearly out of time with regard to this complaint. As
21   Mr. Umbach said, you got your right-to-sue notice in March of
22   2017, I believe. And this lawsuit wasn't filed until November
23   of 2018. That's more than a year and a half later. That's
24   clearly not within 90 days.
25        So you can't fall back on the 2016 EEOC complaint. That's
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 38 of 54
                                                                       38

1    why I asked you at the very beginning of today which one was
2    the operative EEOC charge, because the only one of the two that
3    you filed the lawsuit within 90 days of getting a right-to-sue
4    letter was the 2018 one.
5           So any argument in which you're trying to make me go back
6    to the 2016 charge is very much against your client's
7    interests.
8               MR. MORRO: Judge, I'm looking at the charge that is
9    on Document 13, page 30. That's the 2-8-18 charge.
10              THE COURT: I have it.
11              MR. MORRO: And you're saying that that --
12              THE COURT: I'm saying that this one is the operative
13   one. I'm saying that the allegations that you make in Counts 1
14   through 5 are contained in this charge. This was the second
15   one.
16              MR. MORRO: Okay. Yes, sir.
17              THE COURT: The problem I'm finding -- and defense
18   counsel has admitted that you filed your lawsuit within the
19   90-day window because of the Eleventh Circuit's three-day rule,
20   that it was filed within 90 days of getting a right-to-sue
21   letter on this charge.
22          The problem is this charge was filed in February of 2018,
23   but the operative actions all occurred in the fall of 2016,
24   which means instead of filing within 180 days, your client
25   waited a year to a year and a half. And if your client didn't
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 39 of 54
                                                                       39

1    file the EEOC charge within 180 days, then no matter whether I
2    think you have a meritorious claim or not from the face, I
3    can't decide it. It is a bar to me granting you relief if you
4    didn't get to the EEOC in time.
5               MR. MORRO: And, Judge, I'm looking at this page 30,
6    the charge, and it says latest, under "Date discrimination took
7    place," 3 of 2017. And I'm having a hard time seeing that if
8    it's 4-11 of 2018. So I'm not seeing how we're restricted just
9    to 2016 on the face of this case -- on the face of the actual
10   charge itself.
11              THE COURT: Well, first of all, it can't be
12   4-11-2018, because this was filed in 2-15 of '18. So you're
13   saying the discrimination went two months into the future.
14              MR. MORRO: And I certainly don't want to --
15   obviously, that. I'm looking at the date. Perhaps that's a
16   typo and that's '17? I'm not really sure.
17              THE COURT: Let's assume for the second that it says
18   January 11th of 2018. The problem is in your complaint, in
19   your brief, and today, you've never mentioned anything that
20   happened on January 11th of 2018 that would have made that the
21   operative date. And before you argue on what that is, the
22   Supreme Court has said that I am to look at the actions, not
23   the consequences.
24        If the action that started this was in June,
25   the hostile -- in June of '16, the hostile work environment
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 40 of 54
                                                                       40

1    started, and the retaliation started when she was fired in
2    November of '16, then even if the consequences extended all the
3    way into January of 2018, it's not the date of the consequences
4    that matters. It's the date of the actions that the company
5    took.
6         And all of the company's actions that started the hostile
7    work environment and that started the retaliation and started
8    the interference all occurred in 2016. And we've all agreed on
9    that today. That's when everything happened.
10        So it doesn't matter what you put in the box. What
11   matters is is when the actions occurred. And even if you read
12   the inside of this complaint, everything -- this is talking
13   about things that occurred before January of 2018.
14              MR. MORRO: Well, at least in the second page of the
15   charge, it says, "Mr. Jones filed his lawsuit against myself
16   and Mandy jointly on January 11th, 2018." So I guess I'm
17   saying that must be, like you say, January 11th of 2018, and it
18   certainly is encompassed in the charge itself on the second
19   page next to -- next to last paragraph.
20              THE COURT: I see that. I now agree that whoever
21   wrote this charge for Ms. Stewart is saying that the latest
22   action is January 11, 2018. Then for me, the legal question
23   is: Does that matter? Because is that just a consequence of
24   everything that started in 2016?
25              MR. MORRO: Well, it's a retaliatory lawsuit filed
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 41 of 54
                                                                       41

1    against her for her participating in the EEOC process and
2    asserting her rights against her employer.
3               THE COURT: But she -- you're talking about all the
4    way back to the 2016 Keith Day.
5               MR. MORRO: Sure. That's all part of it. And if you
6    don't find that it's -- you have jurisdiction because it's
7    untimely, it certainly, like I say, is background information
8    as a continuing incident that occurred all the way to, and as
9    we've put in this charge, January 11th of 2018.
10              THE COURT: Okay.
11              MR. MORRO: I mean, it's just an ongoing saga of
12   abuse by her employer.
13              THE COURT: Was there anything else that you wanted
14   to add?
15              MR. MORRO: I think I have -- I just want to
16   reiterate the point that you're being misled by counsel today.
17              THE COURT: In what way? Because saying that counsel
18   is lying to a federal judge is a pretty big, if not offensive,
19   remark. So I'm going to force you to tell me how counsel is
20   lying to me. I'm not going to let it go.
21              MR. MORRO: Because counsel knows that all of the
22   assertions in this complaint are true and factual. He's been
23   representing Ricky Jones for a long period of time and, like a
24   parent who is an enabler, is enabling Ricky Jones to violate
25   the law, not only federal law, in these actions as an employer,
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 42 of 54
                                                                       42

1    but in fraud against the citizens of Jefferson County and the
2    Water Works.
3               THE COURT: And that may be true.
4               MR. MORRO: Yes, sir.
5               THE COURT: And even if it is true that the facts you
6    said are accurate, it is Mr. Umbach's job to represent his
7    client. And what I take from his brief is he is saying that
8    there is a legal reason that this should not be in federal
9    court. And I do not take offense from him arguing on behalf of
10   his client any more than I take offense at you arguing very
11   strenuously on your client's behalf, which you have done very
12   well today.
13              MR. MORRO: Thank you, Your Honor.
14              THE COURT: But I don't like an insinuation that any
15   lawyer is lying to a judge. It's just -- I would never have
16   said it when I was a lawyer. So when I hear it said as a
17   judge, I need to know what I'm being lied to about.
18              MR. MORRO: Yes, sir.
19              THE COURT: Because if it's actually happening, I'll
20   deal with it. But if the lies or the misrepresentations are
21   only that counsel knows that the pleaded facts are true, and
22   yet he is still trying to represent his client to ensure that
23   they are victorious, that's his job. I don't know that I can
24   take offense at that.
25        If there's something else he's lying to me about, if
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 43 of 54
                                                                       43

1    there's something he's misrepresented that he says happened and
2    didn't, in other words, if he's lying to me factually, then let
3    me know that, because then I'll deal with it. But if it's just
4    that he says "denied" in his answer and is trying to win based
5    on a legal argument, then I don't know that's sufficient to
6    really mention.
7               MR. MORRO: And here's what I can pinpoint, Judge.
8    He agreed with your assessment that this was just a family
9    matter, and it really has nothing to do with the employment and
10   the fraud and the illegal activity of Mr. Jones. He simply
11   agreed. And in that agreement, he knows that that's not true.
12              THE COURT: Okay.
13              MR. MORRO: That is a -- that is just false, and it's
14   misleading you as a tribunal.
15              THE COURT: All right. Mr. Umbach, while you're
16   sitting there, I'm going to assume that what you were doing was
17   just agreeing with a judge's assessment, because attorneys
18   typically agree with judges when they're making a point on
19   their side. You do not agree that this is just a family
20   squabble, that this truly is a viable legal matter on both
21   sides, that both sides have arguments against each other, and
22   that it is at least properly in court, that there's no bad
23   intentions in both sides suing each other? Or if you don't,
24   let me know. I want to give you a chance. You've been said
25   that you misrepresented something to me, so I want you to
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 44 of 54
                                                                       44

1    defend yourself.
2               MR. UMBACH: Your Honor, this is a legal dispute that
3    needs to be dealt with like all legal disputes, within the
4    rules of procedure and under the law.
5         I have said before in other proceedings that this is a
6    family -- there is a family dispute here, and there is. Now,
7    counsel and I disagree on whether there is also an employment
8    dispute. But I don't think anyone can disagree that there is a
9    family dispute here that is very tragic and unfortunate, in my
10   opinion. And it's going to have to be dealt with. I regret
11   that it's in the court system, but it is. And it has to be
12   dealt with, and it's going to take the time and resources of a
13   lot of people to do it. But when I have said it's a family
14   dispute, that's what I mean. It is a dispute among family
15   members, a very unfortunate one.
16        And that's it.
17              THE COURT: Okay. What I would like to do, I have
18   read all of the cases that defense counsel has cited to me
19   today. I don't remember if I've read Hipp v. Liberty National.
20   If you-all will give me 15 minutes, I'm going to go read that
21   real quick and confer with my staff, who has been in here
22   listening with me. And before I let you go, I want to come
23   back just real quick. Okay?
24              MR. MORRO: Judge, may I assert one more case --
25              THE COURT: Sure.
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 45 of 54
                                                                       45

1               MR. MORRO: -- perhaps to read?
2               THE COURT: Absolutely. We'll look up whatever you
3    give me.
4               MR. MORRO: Thank you, Judge. It's Swierkiewicz v.
5    Sorema.
6               THE COURT: Okay. I'm not going to ask you to spell
7    it. Let's just get the numbers.
8               MR. MORRO: I'm looking, but I don't see -- oh, it's
9    534, 514 U.S. 506 (2002).
10              THE COURT: Okay. Do that one more time. 534.
11              MR. MORRO: 534, 514 U.S. 506 (2002), and that rose
12   out of McDonnell Douglas.
13              THE COURT: That is Supreme Court law, which means it
14   is supremely binding on me, so I will definitely look at that
15   one.
16              MR. MORRO: Thank you, Judge.
17              THE COURT: All right. I'll be back in about 15
18   minutes.
19          (Recess from 4:15 p.m. to 4:28 p.m.)
20              THE COURT: For the record, we are back from break.
21   My staff and I have gone back, and we have reviewed the cases
22   that were cited to us, particularly the Hipp case cited to us
23   by the plaintiff. And I have decided that I'm going to issue a
24   ruling on these motions today. And I will give that ruling to
25   the parties now.
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 46 of 54
                                                                       46

1         Pending before the court is Jones Utility and Richard
2    Jones's motion to dismiss the first amended complaint. That's
3    Document 17 in the record. And a similar motion to dismiss
4    filed by Patricia Jones, which is Document 26. The motions
5    will be granted as to Counts 1 through 5. Those are the
6    federal law claims. And they will be rendered moot as to
7    Counts 6 through 11, because I'm going to decline to exercise
8    supplemental jurisdiction.
9         The reasons for the ruling are this: First of all, I am
10   going to dismiss the claims against the individuals, Patricia
11   Jones and Richard "Ricky" Jones. As the parties have both
12   conceded in briefing and here in argument today, the individual
13   parents are not proper defendants for the Title VII and ADA
14   claims. Therefore, based on the parties' agreement that the
15   parents' individuals claims should be dismissed, I do dismiss
16   them as agreed upon.
17        That leaves the counts against defendant, Jones Utility,
18   the company. As to Count 1, which is a Title VII claim,
19   hostile work environment, I find that the court cannot rule on
20   this claim because the EEOC charge was untimely filed. As
21   counsel for the plaintiff conceded in brief and today at the
22   hearing, the hostile work environment started on June 3rd,
23   2016, when Ricky Jones discovered that his daughter had been
24   secretly taping him and was using this as part of her sister's
25   lawsuit. That hostile work environment continued through
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 47 of 54
                                                                       47

1    November 10th, 2016, when both parties agree that Ms. Stewart
2    was effectively terminated.
3         I find that the appropriate date -- the appropriate
4    trigger date is June 3rd of 2016, because that is when the
5    hostile work environment started. And using that date, the
6    complaint -- the EEOC charge was not filed in time, not within
7    180 days. Even if I give Ms. Stewart the benefit of the doubt
8    and run the date from November 10, 2016, the date she was
9    fired, her EEOC charge on hostile work environment was still
10   clearly filed well outside of 180 days.
11        As to Count 2, I make the same finding. There was no
12   timely EEOC charge. Again, for the reasons I just stated, I
13   find that the triggering date of action was June 3rd, 2016,
14   when the plaintiff has agreed that the hostile work environment
15   started. The EEOC charge which was filed in February of 2018
16   is not within 180 days. And, again, even if I run the date
17   from November 10, 2016, when Ms. Stewart was fired or
18   terminated from her employment, it is not within 180 days.
19        As to Count 3, which is a Title VII claim for retaliation,
20   I find that I cannot rule on this claim because there was no
21   timely EEOC charge. The retaliation, as counsel acknowledged
22   today, occurred or at least began on November 10th of 2016,
23   when Jones Utility effectively terminated Ms. Stewart. Because
24   Ms. Stewart did not file an EEOC charge regarding retaliation
25   until February of 2018, she did not file it within 180 days.
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 48 of 54
                                                                       48

1         As to Count 4, I make the same finding, ADA retaliation.
2    The retaliation occurred on November 10, 2016, when Ms. Stewart
3    was effectively terminated by Jones Utility. At that point,
4    she had 180 days to file an EEOC charge. She failed to do so
5    until February of 2018, which is outside of the appropriate
6    date.
7         As to Count 5, ADA interference, I also question whether
8    or not this is a distinct claim, as argued by defense counsel.
9    That said, I will give the benefit of the doubt to the
10   plaintiff that this is its own distinct claim, and using the
11   wording in the complaint, I will say that the claim is for the
12   removal of an accommodation.
13        As counsel has acknowledged in brief and today, the
14   accommodation, which was working after hours, was removed from
15   Ms. Stewart on November 10th, 2016, in the letter from Jones
16   Utility. Thus, on November 10th, 2016, she had 180 days to
17   file an EEOC charge for the removal of her accommodation, and
18   she did not do so.
19        For those reasons, all five counts cannot proceed in this
20   federal district court for failure to file a timely EEOC charge
21   within 180 days.
22        There has been an argument that this ruling would not be
23   proper because there was a continuing violation. I do not
24   agree that the continuing violation doctrine applies here. As
25   everyone agrees, Jones Utility terminated Ms. Stewart on
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 49 of 54
                                                                       49

1    November 10th, 2016. From that date forward, she did not work
2    for Jones Utility. Her employment was no longer with Jones
3    Utility.
4         The issues concerning Ms. Stewart after that were
5    colloquially with her parents, not her employer. Jones Utility
6    was not her employer at that point. So even if a hostile
7    environment continued beyond November 10th, the hostile
8    environment was among the family, not the workplace.
9         As far as retaliation goes, after November 10th, the
10   retaliation is more effectively put on the parents, not the
11   employer, because, again, Jones Utility was no longer the
12   employer of Ms. Stewart.
13        And, again, as to Count 5 interference, the removal of
14   accommodations, the accommodation was removed on November 10th.
15   That is not subject to a continuing violation. The removal
16   occurs that one time on that date. So for those reasons, I do
17   not find a continuing violation.
18        As to equitable tolling, I do not apply equitable tolling
19   in this case because I find that the ability to file an EEOC
20   charge within 180 days was not outside of the plaintiff's
21   control. As noted throughout the hearing today, Ms. Stewart
22   was represented by counsel on November 10th, 2016, and
23   throughout the period after that.
24        So within the 180-day period in which Ms. Stewart could
25   have filed and must have filed her complaint or her charge with
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 50 of 54
                                                                       50

1    the EEOC, she was represented by counsel. We know that counsel
2    was competent and acting on her behalf, based on documents
3    supplied to me by plaintiff's counsel in his brief. Document
4    20-2 is an e-mail exchange between plaintiff's counsel -- or
5    former plaintiff's counsel and current defense counsel in which
6    the two sides are discussing settlement negotiations.
7         Document 20-5 was the proposed lawsuit by the father Ricky
8    Jones, which was ultimately filed. That was on November 18th
9    of 2016. Document 20-3 was a settlement offer in January of
10   2017, from the father Ricky Jones, that he would drop any
11   charges against his daughters, including the plaintiff Stewart,
12   if the daughters would agree to go to counseling. This, again,
13   caused a back and forth between counsel for the defendant and
14   the plaintiff.
15        All of these communications back and forth during the
16   180-day period shows the court that Ms. Stewart had the ability
17   to file an EEOC charge within 180 days. The fact that she
18   filed one later, in February of 2018, shows that she knew that
19   she needed to do so and that she knew that it was a
20   requirement.
21        I have reviewed the Hipp case cited to me by plaintiff's
22   counsel. That case involved a collective action, not an
23   individual action under the ADA and Title VII, and thus is not
24   applicable to the facts in front of me here. Thus, it does not
25   change my opinion that there is no continuing violation or
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 51 of 54
                                                                       51

1    equitable tolling that would excuse the failure to file an EEOC
2    charge within 180 days.
3         So for all of the reasons I just stated, the court finds
4    that Counts 1, 2, 3, 4, and 5 are due to be dismissed with
5    prejudice against all parties, Jones Utility, Ricky Jones, and
6    Patricia Jones.
7         That leaves me with the state law claims, Counts 6 through
8    11. I find that the motion to dismiss those claims are moot.
9    As we discussed during the hearing, Section 1367(c) gives me
10   the discretion to decline jurisdiction over state law claims if
11   I dismiss all federal claims that give me original
12   jurisdiction. For the reasons I just said, I do not have or I
13   have dismissed all claims that gave me original jurisdiction.
14   Thus, it is up to the court whether or not to keep the state
15   law claims.
16        I have decided not to keep them for two primary reasons.
17   The first one is, as I discussed with defense counsel and
18   defense counsel acknowledged, there are questions of state law
19   viability. When there are questions of state law and I can
20   choose whether or not a federal court or a state court will
21   decide them, I side on the side of the state court. It is
22   their law. And in an instance where they have the equal
23   ability to decide what their law says, it should be given to
24   them.
25        The second is that the Eleventh Circuit has told we
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 52 of 54
                                                                       52

1    district judges that when a case is in the early stages, that
2    we should typically give it back to the state court. This case
3    has not had an answer filed by the defendant. There has been
4    no discovery, to my knowledge. We are in the very earliest
5    stages of the case.
6         So, for those reasons, I find that the state law claims
7    are more appropriately determined by the state court. I know
8    that that will continue this case going forward, and that may
9    not be preferable or wanted by one side or the other, but that
10   is the best thing to do in this case. And most importantly, it
11   is the appropriate thing to do under the law that governs this
12   court.
13        So -- actually, I'm going to add a third thing. There is
14   a state law case pending in Jefferson County Circuit Court.
15   Counsel has told me that similar, if not the same, factual
16   issues are pending in that case. If there is a state court
17   that is already dealing with these or similar issues and is
18   much farther down the road than this federal court, that is an
19   extra reason why the state court is the better place for this
20   case.
21        So, in summary, the court dismisses Counts 1, 2, 3, 4, and
22   5 with prejudice. That means there are no federal law claims
23   pending before this court. The court thus declines to exercise
24   supplemental jurisdiction over Counts 6, 7, 8, 9, 10, and 11,
25   so the motions are moot with regard to those counts.
     Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 53 of 54
                                                                       53

1         This is the ruling of the court. Thus, any motions or
2    appeals should be considered to run today. I will enter an
3    order consistent with the court's ruling shortly. Thank
4    you-all for coming.
5               MR. UMBACH: Thank you.
6               MR. MORRO: Thank you, Your Honor.
7         (Proceedings concluded at 4:41 p.m.)
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
Case 2:18-cv-01930-CLM Document 38 Filed 08/26/19 Page 54 of 54



                      CERTIFICATE OF REPORTER


      I, Margaret Wasmund, RDR, CRR, CRC, Official Court
Reporter for the United States District Court for the Northern
District of Alabama, appointed pursuant to the provisions of
Title 28, United States Code, Section 753, do hereby certify
that the foregoing is a correct transcript of the proceedings
reported by me using the stenotype reporting method in
conjunction with computer-aided transcription, and that same is
a true and correct transcript to the best of my ability and
understanding.
     I further certify that the transcript fees and format
comply with those prescribed by the court and the Judicial
Conference of the United States.
     Dated this 23rd day of August 2019.




                                   _______________________________
                                   MARGARET WASMUND, RDR, CRR, CRC
                                   OFFICIAL COURT REPORTER




     Proceedings recorded by mechanical stenography; transcript
produced by computer.
